DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8 December 2021 is acknowledged.
Claims 10 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2021.

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 9 and 19 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. (Hereinafter Gecchelin)(US 2018/0022405) in view of Gatten et al. (Hereinafter Gatten)(US 2011/0202212).
	
As per claim 1, Gecchelin teaches elements of:
a combinable and detachable vehicle (See at least figure 1), comprising: 
a front connecting portion and a rear connecting portion provided at a front portion and a rear portion of a vehicle, respectively, and configured to be connected to another vehicle (See at least abstract; via an apparatus and system for: combining independent driving vehicles into a single assembly for condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes. Connection logistics are exchanged locally via line of sight optical channel. Retractable coupling and mated coupling on opposing ends of the vehicles provide multiple degrees of freedom (DOF) to accommodate misalignment during initial dynamic engagement, and lock as rigidly coupled assembly with zero DOF. Mating vehicles' doors open during transit, permitting inter-vehicle movement and 
a controller configured to determine whether another vehicle is connected to the front connecting portion or the rear connecting portion of the vehicle based on information received from the front connecting portion or the rear connecting portion of the vehicle, or the front monitoring portion or the rear monitoring portion of the vehicle, wherein the controller is configured to control operation of each of a front component and a rear component of the vehicle depending on which one of the front and rear connecting portions of the vehicle is connected to another vehicle (See at least , figure 28 – 30, abstract and paragraph 109; via an apparatus and system for: combining independent driving vehicles into a single assembly for condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes. Connection logistics are exchanged locally via line of sight optical channel. Retractable coupling and mated coupling on opposing ends of the vehicles provide multiple degrees of freedom (DOF) to accommodate misalignment during initial dynamic engagement, and lock as rigidly coupled assembly with zero DOF. Mating vehicles' doors open during transit, permitting inter-vehicle movement and consolidation of passengers en route to urban locales, and release of empty vehicles. On return, independent vehicles combine to dense passenger vehicles from urban locales for redistribution of passengers in individual vehicles that later separate for diverse destinations. Slaved vehicle systems allow one vehicle to control coupled vehicles' systems of retractable suspension, coordinated steering, power sharing. 
Gecchelin does not explicitly teach the element of:
a front monitoring portion and a rear monitoring portion configured to monitor a forward area and a rearward area of the vehicle, respectively. 
Gatten teaches elements of:
a front monitoring portion and a rear monitoring portion configured to monitor a forward area and a rearward area of the vehicle, respectively (See at least paragraph 41; via when cars are in the process of linking it is important that the distance between vehicles as well as other 
Gecchelin and Gatten are analogous art in field of connecting multiple vehicle together utilizing sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include element of a front monitoring portion and a rear monitoring portion configured to monitor a forward area and a rearward area of the vehicle as taught by Gatten in the system of Gecchelin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the combination of Gecchelin and Gatten teaches element of: 


As per claim 3, the combination of Gecchelin and Gatten teaches element of: 
wherein in a case in which it is detected that each of the front connecting portion and the rear connecting portion of the vehicle is connected to another vehicle, the controller is configured to determine that the other vehicles are connected to the front portion and the rear portion of the vehicle, respectively, when a distance between the vehicle and a front obstacle measured by the front monitoring portion and a distance between the vehicle and a rear obstacle measured by the rear monitoring portion are equal to or less than a predetermined distance (Gatten, see at least paragraph 41).  

As per claim 4, Gecchelin teaches elements of:
wherein the controller is configured to end an operation of the front monitoring portion and an operation of the front component of the vehicle when determined that another vehicle is connected to the front portion of the vehicle (See at least paragraph 128 – 129).  

As per claim 5, Gecchelin teaches elements of:


As per claim 6, Gecchelin teaches elements of:
wherein the controller is configured to end operations of the front monitoring portion, the rear monitoring portion, the front component, and the rear component of the vehicle when determined that other vehicles are connected to the front 19portion and the rear portion of the vehicle (See at least paragraph 128 – 129).  

As per claim 7, the combination of Gecchelin and Gatten teaches element of: 
wherein the front component includes a front head lamp, a front direction indicator, and a front windshield wiper, and the rear component includes a rear brake lamp, a back up lamp, and a rear direction indicator (Gatten, see at least paragraph 52 – 53).

As per claim 8, the combination of Gecchelin and Gatten teaches element of: 
 wherein in a case in which it is detected that the front connecting portion or the rear connecting portion of the vehicle is connected to another vehicle, the controller is configured to determine that the other vehicle is connected to the front portion of the vehicle when a distance between the vehicle and a front obstacle measured by the front monitoring portion is equal to or less than a predetermined distance, stop operation of the front monitoring portion and operation of the front component, and control the rear monitoring portion and the rear component to be operated (Gatten, see at least paragraph 41, 52 – 53 and 57).  

As per claim 9, the combination of Gecchelin and Gatten teaches element of: 
 wherein in a case in which it is detected that both the front connecting portion and the rear connecting portion of the vehicle are connected to other vehicles, the controller is configured to determine that the other vehicles are connected to the front portion and the rear portion of the vehicle, respectively, when a distance between the vehicle and a front obstacle measured by the front monitoring portion and a distance between the vehicle and a rear obstacle measured by the rear monitoring portion are equal to or less than a predetermined distance, and stop operations of the front monitoring portion, the rear monitoring portion, the front 20component, and the rear component (Gatten, see at least paragraph 41, 52 – 53 and 57).
 
As per claim 19, the combination of Gecchelin and Gatten teaches element of: 
detecting a connection signal of the front connecting portion or the rear connecting portion of the vehicle; determining that the other vehicle is connected to the front connecting portion or the rear connecting portion of the vehicle based on the information received from the front monitoring portion or the rear monitoring portion of the vehicle; and controlling operation of each of the front component and the rear component of the vehicle depending on the direction in which the vehicle is connected to the other vehicle (Gatten, see at least paragraph 41, 52 – 53 and 57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takhirov et al. (US 11046313) disclsoes autonomous vehicle train.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662

/IG T AN/Primary Examiner, Art Unit 3662